Citation Nr: 1702435	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  10-40 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manilla, the Republic of the Philippines


THE ISSUES

1.  Entitlement to non-service connected pension.

2.  Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	Eric Lachica, One-Time Representative


WITNESSES AT HEARING ON APPEAL

Appellant and E.L.

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The appellant has no recognized service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, Philippines.

In March 2012, the appellant testified before the undersigned Veterans Law Judge at a Board hearing at the VA Central Office (VACO) in Washington, DC.  A transcript of the proceeding has been associated with the claims file.

In April 2012, the Board remanded the appellant's claims for further development.

In June 2012, the appellant appointed Eric Lachica as his one-time representative under the provisions of 38 C.F.R. § 14.630 (2016).

A February 2013 Board decision denied the appellant's claims.  An October 2014 Order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate the Board decision and remand these matters to the Board.  

In March 2015, the Board again remanded the claims for further development.  These matters are now returned to the Board for further review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The Department of the Army has determined that the claimant had no eligible service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The claimant does not have recognized active military service to receive nonservice-connected pension benefits or a onetime payment from the FVEC Fund.  38 U.S.C.A. § 101, 1521, 501(a), 5107 (West 2014); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5, 123 Stat. 115, 200-202 (enacted February 17, 2009); 38 C.F.R. § 3.3, 3.40, 3.41 3.203 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board acknowledges that the Court has held that in cases where a claimant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated by the VCAA to inform the appellant of the information or evidence necessary to prove the element of veteran status.  See Palor v. Nicholson, 21 Vet. App. 325, 331(2007) ("since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases"); Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008) (noting that the duty to assist requires that new evidence submitted by a claimant in support of a request for verification of service from the service department to be submitted to the service department for review).

In this case, the claimant was provided with the required notification prior to the initial adjudication of his claim in November 2009 and February 2010.  The claimant has been represented throughout the appeal and further has been advised by the American Coalition for Filipino Veterans.  See Ovèrton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  Additionally, during the March 2012 Board hearing, the undersigned VLJ clarified the issues, explained what was required to substantiate the claims, and elicited testimony relevant to the issues on appeal.  As such, the actions of the VLJ during the March 2012 Board hearing cure any VCAA defects and satisfy any duty owed to an appellant during a hearing.

II.  Analysis

The claimant seeks entitlement to nonservice-connected pension benefits  and a one-time payment from the FVEC Fund based upon his service in the Philippines during World War II.

By way of history, during World War II, various military units of the Commonwealth of the Philippines were incorporated into the United States Armed Forces of the Far East (USAFFE) by an order of President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a) (2016).  "The term 'veteran' means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014).  Service as an Old Philippine Scout prior to October 6, 1945, is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances.  38 C.F.R. § 3.40(a) (2016).  

However, service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerilla service) "shall not be deemed to have been active military, naval, or air service" for pension benefits purposes.  38 U.S.C.A. §§ 107 (a) (West 2014); see also 38 C.F.R. §§ 3.40, 3.41 (2016).  Enlistments and reenlistments of Philippine Scouts in the Regular Army from October 6, 1945 to June 30, 1947, as well as recognized guerrilla service and unrecognized guerilla service, are also not included for pension benefits purposes.  See 38 C.F.R. §§ 3.40(b)-(d); see also 38 U.S.C.A. § 107(b) (West 2014); 38 C.F.R. § 3.7(p) (2016).

The provisions for a one-time payment from the FVEC Fund originated on February 17, 2009, when the President of the United States signed the American Recovery and Reinvestment Act of 2009 (ARRA), authorizing the release of a one-time, lump-sum payment to eligible World War II Philippine Veterans.  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  

An "eligible person" for FVEC benefits is defined as any person who:

(1) Served:

(A) Before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or 

(B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and 

(2) Was discharged or released from service under conditions other than dishonorable.

See ARRA § 1002(d), Pub. L. No. 111-5.

With regard to verification of service, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2016).  In addition to the above requirements, for pension claims, in order for a document to be accepted without verification it must also demonstrate service of 4 months or more; or, discharge for disability incurred in line of duty; or, 90 days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability.  

When a claimant does not submit evidence of service that meets the above requirements of 38 C.F.R. § 3.203(a) and (b), VA "shall request verification of service from the service department."  38 C.F.R. § 3.203(c). 

The Court has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

Recently, in Tagupa, the Court held that "absent evidence of delegation to NPRC of the service department's authority to determine qualifying service, the plain mandatory language of VA's regulation controls.  That language clearly states that, when VA has determined that evidence of service does not comply with [38 C.F.R. § 3.203] subsection (a), VA 'shall request verification of service from the service department.'"  Tagupa v. McDonald, 27 Vet. App. 95, 101 (2014) (quoting 38 C.F.R. § 3.203(c)).

In this case, the threshold question for entitlement to nonservice-connected pension benefits and a one-time payment under the FVEC is whether the claimant has qualifying service for VA purposes.  The claimant contends he served with the United States Armed Forces of the Far East (USAFFE).

A undated Philippines military record reflects the appellant was attached to the following units: C. Co. Anti-Sabotage Unit from December 1941 to January 1942; 3rd Repl. Bn. from April 1945 to June 1945; A Co. 4th Bn. from June 1945 to August 1945; C. Co. 8 Bn.; and from August 1945 to October 1945; 1st Port Bn. From October 1945 to December 1945; and 1st Port Bn. from January 1946 to February 1946.  See Military Records, received August 2009 at p.2 of 4.  

The Board also acknowledges an April 1946 Affidavit for Philippine Army Personnel that indicates that from December 20, 1941 to February 1942, he was on active duty in an Anti-Sabotage Regiment and was inducted in December 1941 into the USAFFE; from May 1942 to February 1943, he served in a guerilla unit (ECLGA) under the command of Major E.P. Ramsey; and from February 1943 to April 1945, he served in the American Dominion Forces, also noted as a guerilla unit.  This Affidavit also reflects the boxes for "USAFFE" and "USAFFE-Guerilla" were checked.   See Military Records, received August 2010 at p.8 of 70.

As explained above, without verification by a U.S. service department, the VA may accept evidence of service submitted by a claimant if such evidence consists of a document issued by a U.S. service department, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or an original Certificate of Discharge.  To date, the appellant has not submitted a record of his service or otherwise verification of the nature of his service from any U.S. service department.

The Board acknowledges that the claimant's Philippine military records noted above reference USAFFE service and certain guerilla service.  Likewise, the Board acknowledges that an August 1984 Certification (Philippines) indicates that in December 1941, the appellant was called to active duty in the Anti-Sabotage Regiment and inducted into the USAFFE, and that in May 1942, he joined a guerilla unit assigned with ECLGA Ramsey, but that "his name is not carried in the Approved Revised Reconstructed Guerilla Roster."  See Military Records, received August 2010 at p.40 of 70.  An undated Officers and Warrant Officers identification card noted in the remarks section that the claimant was inducted into USAFFE on December 23, 1941.  See Military Records, received August 2010 at p.18 of 70.  A December 1941 document indicates the claimant was assigned to the Anti-Sabotage Regiment, Far Eastern University and "will be accepted for service in the armed forces of the United States in the Philippines by officers already in the service of the United States Army Forces in the Philippines pursuant to Par. 2, G.O.No. 46, Hq. USAFFE, dated 18 December 1941."  See NARA archivist records, received August 2016 at p.11 of 18.  

None of these records, however, were issued by a U.S. service department.  Recognition of service by the Philippine Government is not sufficient for benefits administered by VA.  

The Board also acknowledges that the claimant has submitted evidence reflecting past payment for his service.  An October 1983 document from the Republic of the Philippines, Department of National Defense Veterans Claims Settlement Staff, indicates that pursuant to an executive agreement between the Republic of the Philippines and the United States, among others, the claimant was entitled to a refund of erroneous deductions of P600.00 that was converted to P1170.00.  See Records, received April 2009 at p.25 of 27.  The claimant also provided a copy of a November 1945 War Department Pay and Allowance Account that indicates the United States paid the claimant P 260 for the period November 1, 1945, until November 30, 1945.  See Records, received April 2009 at p.20 of 27.  The claimant also submitted a document from Headquarters, United States Army Forces Philrycom, Recovered Personnel Division, that reflects the claimant was a member of the infantry of the Philippine Army and was returned to military control in April 1945.  See Military Records, received August 2010 at p.1 of 7.  This document indicated the claimant's status was considered to meet the requirements to bring him under the Missing Persons Act and reflected payment of P75 in December 1941 and January 1942 and noted that current pay received was P 3,010.00 for the period from April 1945 to March 1946.  

The Board has carefully considered the documents reflecting payment from the U.S. Government to the claimant for his service.  In VAOPGCPREC 14-94, the General Counsel held that, in determining a period of active service, VA is not bound by a service-department finding of pay entitlement under the Missing Persons Act.  VAOGCPREC 14-94 (June 8, 1994).  The General Counsel referred to Administrator's Decision No. 972 (1-10-61) that held that a determination of eligibility for service pay under the Missing Persons Act is not a determination that the period for which such pay was authorized was a period of active service for VA benefit purposes.  The Administrator's Decision explained that a determination under the Missing Persons Act was made for different purposes and under different statutory criteria.  In other words, although the claimant clearly received prior payment from the U.S. Government, that fact alone does not prove he had qualifying service for VA purposes.  Significantly, the records reflecting past payment were submitted to the NPRC for consideration under Capellan and even after reviewing these documents, the NPRC continued to find that the clamant did not have verified service.

The Board acknowledges that the claimant also submitted affidavits of R.L.E., M.N.H. and J.S.B. who attested that they served with the claimant.  The Board has carefully considered these affidavits, but notes that they fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service because they were not issued by a U.S. service department.  38 C.F.R. § 3.203(a)(VA may accept evidence, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if that evidence is itself a document issued by the service department and VA is satisfied as to its sufficiency, authenticity, and accuracy).

The Board also acknowledges the testimony of the claimant and his representative at a March 2012 Board hearing.  During that hearing the claimant testified that he did not have a Form DD 214 or equivalent record, such as a 53-55.  Mr. E.L. explained that process by which the NPRC verifies service and indicated the NPRC will not provide a positive reply unless the name is added to the 1948 list.  Mr L. felt there was confusion between the Philippine Government and U.S. Government with the creation of the roster back in the 1940s.  Mr. L. explained that when the roster was created there were two categories: those who served with the U.S. Army Forces Commonwealth Army who were not included as part of the recognized roster, and those who appeared on the recognized roster which dealt with guerrillas.  Mr. L indicated that the current VA Manila and Army policy was to defer to the NPRC certification of service.  Mr. L. explained that they need to change the U.S. Army policy for releasing actual records of Philippine Army veterans' service and noted that they had met with the Secretary, the Vice President and the President and indicated the Philippine Ambassador met with the Assistant Secretary of the Army concerning this issue of verifying service of Filipino veterans.  Mr. L. testified that the claimant's case was unique as he had copies when he was discharged and records indicating he was paid by the U.S. Government but was still not included in the roster.  Mr. L. indicated that he believed the document entitled "United States Army Forces Philyrom Recovered Personnel Division" that was recently found by the NPRC validated the claimant's service.  

The RO and the claimant have sought verification of service from the NPRC several times over the years.  The RO has made numerous requests for verification of the claimant's service to the NPRC and attached all of the relevant records outlined above, but negative responses were received in October 2009, November 2009, May 2010, August 2010, November 2010, March 2012, August 2012, October 2012, November 2012, and September 2016 - ten negative replies.  The NPRC found that the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized Guerillas, in the service of the United States Armed Forces.  Likewise, a November 1999 NPRC response letter to the claimant shows that NPRC replied that the claimant's name was not shown in the official records and archives on file that lists the members of the Philippine Commonwealth Army and recognized guerillas in the service of the United States Armed Forces.  An April 2011 NPRC response letter to the claimant's representative reflects NPRC explained that the claimant's name was not shown in the official records and archives that lists members of the Philippine Commonwealth Army, including recognized guerrillas.  The letter further explained that in order to establish service, the name must appear in the archives and the claims folder must contain information compatible with the archives.  In short, the NPRC has certified 11 times that the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

Recently, in May 2016, the Secretary of VA wrote a letter to the acting Secretary of the Department of the Army requesting that the acting Secretary "consider whether the Army's policy of finality ought to be revisited in isolated cases in light of credible evidence of qualifying service presented to me by two individual claimants, Mr. C A and [redacted]."  Attached to this letter was a Memorandum of Understanding prepared by the Secretary of VA noting that "as I understand it, it has been policy of the Army that determinations made in or prior to 1948 regarding Philippine service will remain final," and noting that VA regulations have long treated the service department's determinations as conclusive and binding when adjudicating VA benefits claims.  The Secretary requested in the memo that the acting Secretary review the claimant's case.  

In August 2016, the Secretary of the Army replied that the claimant's claimed service was still unable to be verified.  See Correspondence, received September 2016 at p.2 of 10.  The Secretary of the Army explained that as of June 30, 1948, the U.S. Army formally recognized a subset of Philippine Commonwealth Army veterans as providing material assistance to U.S. war efforts serving as the basis for eligibility to receive U.S. government benefits after a well-publicized recognition program from 1942 to 1948.  It was explained that an exhaustive, multi-year effort was made between the U.S. Army officers and their Philippine counterparts in the Philippine Commonwealth Army and guerilla units that established the identities of 1.2 million claimants, of which only 260,000 were found to have qualifying service.  It was noted that during the recognition program (1942 to 1948), teams of Army officers, Philippine officials and guerilla commanders conducted in-person military identifications to authenticate the identities of claimants and generate PA AGO Form 23s, which form is the sole basis for the military identity requirement that was established by the mandated standards (see Tab B).  It was noted that while the Army is willing to examine new, substantive evidence presented in these cases, it must continue to rely on the final service determinations from 1948, noting that the U.S. Army, Philippine Commonwealth Army, and guerilla unit officials were then uniquely positioned with first-hand knowledge to be able to identify individuals and ascertain the character of their service to the U.S.  In this claimant's case, the Secretary of the Army noted that he was not found to have the claimed service.  

The Secretary also described that the program records (1942 to 1948) consist of 1,600 boxes that are publicly available at the National Archives and Records Administration (NARA), and that by agreement with NARA, the Army transferred responsibility to the NPRC, a division of the NARA, to provide reference service on the Army's collection of the Philippines files and archive holdings.  The letter went on to explain the verification process, and notes that in certain cases, the NPRC will forward its retrieval efforts to the Adjutant General of the Army for a service determination, including but not limited to situations where the records do not reference a service determination rendered during the U.S. recognition program, and where a claimant submits evidence not previously considered by the Army, and then the Adjutant General decides whether the evidence establishes that the claimant was recognized in 1948 as a veteran of the Philippine Commonwealth Army in the Service of the United States, not whether Army records should now be changed.  See Correspondence, received September 2016 at p.2 of 10.  

As for the claimant's case, the Secretary of the Army explained that the claimant's military identity had already been established back in 1946 when he filed at that time, and that he already received service determinations and appropriate compensation for several periods, including December 21, 1941 to January 15, 1942, and April 14, 1945 to March 12, 1946, but that his claimed service above and beyond this determination was unable to be verified despite numerous reviews of evidence.  Regarding specifically the claimant's alleged guerilla service, the Secretary of the Army noted that one recent detailed and exhaustive review of the NARA Philippine Archives Collection by an Army expert found no evidence of service beyond that for which the claimant was already compensated.  It notes that the Ramsey Guerilla period that he claimed as part of his service was thoroughly examined, with the Army expert reviewing every single document, evidence, event, page, and line looking for his name and other information he provided; again, there was absolutely no evidence he was ever present as described.  Moreover, it noted that the Ramsey Guerilla outcomes were reevaluated, restudied, and the rosters were reconstructed in a meticulous proceeding involving some 43,000 cases, but the claimant is mentioned nowhere in any of these proceedings or documents as being involved in any way.  Regarding his unit designations of the Anti-Sabotage unit and the American Dominion Forces, the Secretary of the Army noted every single possibility was checked for corroborating evidence.  He wrote "in the end, there were absolutely no matches or links between what he claims and what is on record."  The Secretary of the Army found that the claimant is "far from meeting any of the established criteria, and therefore is not qualified for any additional eligibilities, including the FVEC."

In September 2016, the RO sent another request to NPRC for verification.  Subsequently, in September 2016, the NPRC replied that the Department of the Army conducted a thorough review of all applicable records for the claimant, including the records held at the NARA, and had affirmed their earlier negative service determination.

The Board again acknowledges the case of Tagupa, cited by the parties in their joint motion for remand, in which the Court held that absent delegation to NPRC of the service department's authority to determine qualifying service, when VA has determined that evidence of service does not comply with 38 C.F.R. § 3.203, VA shall request verification of service from the service department.'"  As shown above, in May 2016, VA requested verification of eligible service with the Secretary of the Army, and a negative response was received in August 2016 that the claimant had no evidence of qualifying service despite an exhaustive review.  The Board finds that in light of the detailed response from the Secretary of the Army, all reasonable administrative efforts to verify the claimant's service have been exhausted.  As noted above, VA is bound to follow the certifications by the service departments with jurisdiction over United States military records.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992); see Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department refuses to verify the claimed service, the applicant's only recourse lies within the service department, not with VA).  Accordingly, as the Secretary of the Army has determined that the there is no evidence establishing eligible service, the claimant may not be considered a veteran for the purpose of establishing entitlement to the one-time payment from the FVEC Fund or nonservice-connected pension benefits.  

The Board is without authority to grant the appellant's claim and is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The determination of the Department of the Army regarding the nature of the claimant's service are binding on VA.  Accordingly, the claims for entitlement to the one-time payment from the FVEC Fund and entitlement to nonservice-connected pension must be denied.


ORDER

The claim for nonservice-connected pension is denied.

The claim of legal entitlement to the one-time payment from the FVEC Fund is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


